Citation Nr: 1414428	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial compensable rating for hypertension.

6.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	David Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1965 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010, August 2011, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is available on Virtual VA.



FINDINGS OF FACT

1.  At the November 2013 hearing, prior to the promulgation of a decision, the Veteran requested that the following issues be withdrawn: (1) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; (2) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; (3) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; (4) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; (5) entitlement to an initial compensable rating for hypertension; and (6) entitlement to an initial rating in excess of 10 percent for an anxiety disorder.

2.  The Veteran's service-connected disabilities, collectively rated at 70 percent, at least one of which rated over 40 percent, prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim of an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim of an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of an initial compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal regarding the claim of an initial rating in excess of 10 percent for an anxiety disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full a TDIU, the only benefit sought on appeal; all other issues have been dismissed per the Veteran's request.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

At the November 2013 hearing, prior to the promulgation of a decision, the Veteran requested that the following issues be withdrawn: (1) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; (2) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; (3) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; (4) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; (5) entitlement to an initial compensable rating for hypertension; and (6) entitlement to an initial rating in excess of 10 percent for an anxiety disorder.  See BVA Hearing Transcript, 4-6 (Nov. 2013).  

Therefore, there remain no allegation of errors of fact or law for appellate consideration and these issues are dismissed.  

TDIU

The Veteran seeks a finding of total disability based on individual unemployability.

To prevail, the evidence must demonstrate (1) that the Veteran's combined disability rating is 70 percent or more; (2) that "one disability" is ratable at 40 percent or more; and (3) that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(a).

He is currently in receipt of the following disability ratings:

      20 percent for diabetes mellitus, 
      20 percent for bilateral hearing loss,
      10 percent for tinnitus, 
      10 percent for an anxiety disorder, 
      10 percent for peripheral neuropathy of the left upper extremity,
      10 percent for peripheral neuropathy of the right upper extremity, 
      10 percent for peripheral neuropathy of the left lower extremity, and 
      10 percent for peripheral neuropathy of the right lower extremity.
      
His current combined rating is 70 percent.  For the purpose of determining whether the Veteran has "one disability" ratable at 40 percent or more, diabetes mellitus and the resulting peripheral neuropathy of the upper and lower extremities are considered one disability because they result from a common etiology (diabetes mellitus).  The combined rating is 50 percent and the Veteran meets the schedular rating requirements for a TDIU.

As to his employability, a December 2012 VA examiner opined that it does not appear that the Veteran will ever be able to procure and maintain gainful employment primarily due to the progressive upper and lower extremity neuropathy.  See VAX, 6 (Dec. 2012).

The Veteran has an eleventh-grade education.  See SSA Decision, 5 (Dec. 2008).  

Following his combat service in Vietnam, the Veteran worked in a factory for 27 years, but he has not worked since 2007.  See VA From 21-8940 (Mar. 2010).

Considering his limited education, work experience, and the functional limitations of his service-connected disabilities, the Board finds that the Veteran cannot realistically obtain and maintain substantially gainful employment.  

A TDIU is warranted.















ORDER

1.  The appeal of the claim for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is dismissed.

2.  The appeal of the claim for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is dismissed.

3.  The appeal of the claim for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

4.  The appeal of the claim for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

5.  The appeal of the claim for an initial compensable rating for hypertension is dismissed.

6.  The appeal of the claim for an initial rating in excess of 10 percent for anxiety disorder is dismissed.

7.  A total disability rating based on individual unemployability is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


